Citation Nr: 1805681	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-20 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral eye condition, to include cataracts, ocular rosacea, blepharitis, and blepharochalasis.  


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1964 to August 1967.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In January 2016, this appeal was remanded to the Agency of Original Jurisdiction for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA eye examination and to obtain a medical opinion addressing whether the Veteran had a preexisting eye condition prior to service.  Since the remand, the Veteran underwent a VA eye examination in June 2016, and an addendum opinion was provided in August 2016.  As such, the Board determines there has been substantial compliance with the January 2016 remand directives, and further remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).  


FINDING OF FACT

In a September 2016 written statement, prior to a decision being promulgated by the Board on the Veteran's claim for entitlement to service connection for a bilateral eye condition, the Veteran indicated his desire to withdraw that issue from the appeal.


CONCLUSION OF LAW

The appeal for service connection for a bilateral eye condition has been withdrawn and is dismissed.  38 U.S.C. §§ 7105(d), 7108 (West 2012); 38 C.F.R. §§ 20.202, 20.204(b)(c) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a September 2016 statement in support of claim, the Veteran indicated that he would like to withdraw his appeal for a bilateral eye condition.  

According to 38 C.F.R. § 20.204(b), when an appeal is not withdrawn on the record at a hearing, withdrawal of an appeal must be in writing and must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn.  The claim also must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  Id.  

In the instant case, the Veteran's September 2016 statement met all of the requirements under 38 C.F.R. § 20.204(b) to withdraw an appeal.  Thus, the Veteran has withdrawn his substantive appeal with respect to service connection for a bilateral eye condition.  

Accordingly, the Board does not have jurisdiction to decide the appeal, and the claim is withdrawn.  


ORDER

The appeal for service connection for a bilateral eye condition is dismissed.  








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


